Citation Nr: 1244032	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-33 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial rating higher than 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 11, 1969, to January 29, 1972; he had 11 months and 21 days of prior service.

These matters come before the Board of Veterans' Appeals (Board) from June 2009 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran testified before the undersigned at a July 2011 videoconference hearing.  A transcript of that hearing has been associated with his claims folder.

(The claim of entitlement to a higher initial rating for PTSD is addressed in the remand that follows the decision below.)


FINDING OF FACT

In July 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal his claim of service connection for right ear hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the issue of entitlement to service connection for right ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.

In the present case, the Veteran stated on the record during the July 2011 hearing that he wished to withdraw from appeal the claim of entitlement to service connection for right ear hearing loss.  His representative also signed a written statement to that effect.  As the Veteran has withdrawn the appeal as to this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue on appeal, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for right ear hearing loss is dismissed.


REMAND

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

In this case, the evidence reflects that the Veteran's service-connected psychiatric disability may have worsened since his last VA examination in January 2010.  For example, during the January 2010 VA examination he reported that he had not experienced any absence from or loss of employment during the previous 12 months due to his psychiatric symptoms and that he maintained close relationships with his children.  However, during the July 2011 hearing he reported that his work had reduced to part time due to such symptoms as anxiety and impaired concentration, that his family relationships had worsened (e.g., he no longer communicated with his children), and that he experienced worsening nightmares and sleep problems.  His representative requested a new VA examination to assess the severity of his psychiatric disability.

Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected psychiatric disability is triggered.

Additionally, the Veteran's Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

During the July 2011 hearing, the Veteran reported that he had received private treatment for psychiatric problems and substance abuse (which has been related to his PTSD) through his employer's employee assistance program.  (There are no private psychiatric treatment records in the claims file or among the Veteran's paperless records in the Virtual VA system.)

When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA must ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with regard to the treatment records identified during the July 2011 hearing.  Thus, a remand is also necessary to attempt to obtain any relevant private treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify the location and name of any private medical facility where he has received post-service treatment for a psychiatric disability, especially with regard to the private treatment received through the employee assistance program which was identified during the July 2011 hearing.  He should also be asked to include the dates of any such treatment.

The Veteran should also be asked to complete authorizations for VA to obtain all records of his treatment for psychiatric disability from any sufficiently identified private treatment provider.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.  

2.  After all efforts have been exhausted to obtain and associated with the claims file any additional treatment records, schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected psychiatric disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review.  

The examiner should report the nature and severity of all signs and symptoms of the Veteran's service-connected psychiatric disability, describe the impact of the disability on his occupational and social functioning, and provide a Global Assessment of Functioning score.

The examiner must provide reasons for any opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be considered in formulating any opinions.  If the examiner rejects the Veteran's reports, especially with regard to the severity of his symptoms, the examiner must provide a reason for doing so.

3.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information and opinions  requested in this remand.  Any additional evidentiary development deemed necessary should be undertaken.

4.  If the benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case.  After the Veteran is given opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


